01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 1 of 31

                                  01234 5267389ÿ ;8<=<8<29ÿ >2=6 ?7@ÿA18
                                             BCDCÿFGHIJGKIÿLMNJIÿ
                                OPHIQJRÿFGHIJGKIÿMSÿTGHHMNJGÿULPVQÿWGJPJXQPNYÿ
                              LZ[Z\ÿF]L^O_ÿ̀]aÿLbDOÿcdÿedfghKihggejkhlba
 mnopqrsotÿsvÿwoÿxyÿz{sx|n}ÿ~yyyÿ}yÿsvÿwo                       wvsÿrostÿÿ
 r}stÿvnÿrv|rvÿtsÿn{}ÿyÿnÿ                             |pÿsw}tÿowr}vrqqÿ
 sw}tÿÿ                                                    wv|sÿnqÿrvÿÿs|n}woÿ}yÿ|nty
 zwsÿr}ÿnv{s|ÿn|vÿnvvÿzn}vpÿ|tÿtrrwoÿzr|rvÿrn|r rwrorvpÿ
                      x                                   |rtrvrn}ÿrxs|rvp
 zwsÿÿrxs|rvps|n}woÿ}|p
  ¡PGRIGSS
 ¢QRJ£ÿ¢M¡£SGQ¡X                                      |s¤|ss}vstÿpDIQiQRÿOCÿLJGK¥ÿ
                                                                     m~m¦§ÿÿ¨©ÿ
                                                                     ÿªyÿs«r}vn}ÿ
                                                                     rvsÿ¬ÿ
                                                                     yyÿ­n«ÿÿ
                                                                     }ts¤s}ts}sÿÿ¬ÿ
                                                                     ÿ
                                                                     w«ÿÿ
                                                                     ¦wroÿs®{qoswoynÿÿ
                                                                     ¯°±²ÿ±´´µ¶·°¸ÿÿ
                                                                     ±´´µ¶·°¸ÿ́µÿ¹°ÿ·µ´º»°²ÿ
                                                                     ^QiGRÿFPRGQ¡ÿDIPR¡Q£ÿ
                                                                     m~m¦§ÿÿ¨©ÿ
                                                                     ÿªyÿs«r}vn}ÿ
                                                                     rvsÿ¬ÿ
                                                                     yyÿ­n«ÿÿ
                                                                     }ts¤s}ts}sÿÿ¬ÿ
                                                                     ÿ
                                                                     w«ÿÿ
                                                                     ¦wroÿ¼t®{qoswoynÿÿ
                                                                     ±´´µ¶·°¸ÿ́µÿ¹°ÿ·µ´º»°²ÿ
                                                                       PN¡ÿFMN½¡PHÿbRXQJHMRÿ
                                                                     m~m¦§ÿÿ¨©ÿ
                                                                     ÿªyÿs«r}vn}ÿ
                                                                     rvsÿ¬ÿ
                                                                     yyÿ­n«ÿÿ
                                                                     }ts¤s}ts}sÿÿ¬ÿ
                                                                     ÿ
                                                                     w«ÿÿ
                                                                     ¦wroÿ¤tw®{qoswoynÿÿ
                                                                     ±´´µ¶·°¸ÿ́µÿ¹°ÿ·µ´º»°²
  ¡PGRIGSS
 _PJPÿ¢M¡£SGQ¡X                                       |s¤|ss}vstÿpDIQiQRÿOCÿLJGK¥ÿ
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                            5154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 2 of 31
                                                                             0122ÿ45672ÿ869ÿ4::92;;<ÿ
                                                                             =>?@ÿ?BBCDE>Fÿ
                                                                             ?BBCDE>FÿBCÿG>ÿECBHI>@
                                                                             JKLMNÿPQNMKRÿSTQNRKUÿ
                                                                             0122ÿ45672ÿ869ÿ4::92;;<ÿ
                                                                             ?BBCDE>FÿBCÿG>ÿECBHI>@
                                                                             VQWRÿPXWYRQZÿ[N\K]ZXNÿ
                                                                             0122ÿ45672ÿ869ÿ4::92;;<ÿ
                                                                             ?BBCDE>FÿBCÿG>ÿECBHI>@
 ^_ÿ
 PK`KN\QNT
 abKL]XNÿcdSd[dÿeNfd                                            92g92;2hi2:ÿ5jkXZKlbÿadÿm]RKTÿ
                                                                              no1pnÿqrsptuvrrÿrrwÿxÿ1iÿr6yz;ÿ
                                                                              {|}ÿp496h:2~2iÿw~44ÿ
                                                                              1yzi2ÿ}}ÿ
                                                                              1i_ÿr6yz;ÿÿ{}ÿ
                                                                              {x}x{}}ÿ
                                                                              4ÿ{x}x{}ÿ
                                                                              v4z~ÿ6;2g_69~2iy;5~42~~_6ÿÿ
                                                                              =>?@ÿ?BBCDE>Fÿÿ
                                                                              ?BBCDE>FÿBCÿG>ÿECBHI>@ÿ
                                                                              ]UQNÿXlMNZÿ
                                                                              no1pnÿqrsptuvrrÿrrwÿxÿ1iÿr6yz;ÿ
                                                                              {|}ÿp496h:2~2iÿw~44ÿ
                                                                              1yzi2ÿ}}ÿ
                                                                              1i_ÿr6yz;ÿÿ{}ÿ
                                                                              {x}x{}}ÿ
                                                                              4ÿ{x}x{}ÿ
                                                                              v4z~ÿ59j4h_6gzh;y;5~42~~_6
                                                                              ?BBCDE>FÿBCÿG>ÿECBHI>@ÿ
                                                                              KYQNÿSfbKM\K]K]ÿ
                                                                              no1pnÿqrsptuvrrÿrrwÿxÿt4h;4;ÿpzijÿ
                                                                              }{ÿ4zhÿ1i922iÿ
                                                                              1yzi2ÿ{}}}ÿ
                                                                              t4h;4;ÿpzijÿÿ{{ÿ
                                                                              {x|x|ÿ
                                                                              4ÿ{x|x}}ÿ
                                                                              v4z~
                                                                              24h_;2z:2929y;5~42~~_6ÿÿ
                                                                              ?BBCDE>FÿBCÿG>ÿECBHI>@ÿ
                                                                              MfbQKRÿJRKQNXLÿ
                                                                              no1pnÿqrsptuvrrÿrrwÿxÿ1iÿr6yz;ÿ
                                                                              {|}ÿp496h:2~2iÿw~44ÿ
                                                                              1yzi2ÿ}}ÿ
                                                                              1i_ÿr6yz;ÿÿ{}ÿ
                                                                              }xxÿ
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                                3154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 3 of 31
                                                                             0123ÿ565789:758;<ÿ
                                                                             =>1?@3
                                                                             >?AB1C@DE@CF1GHIJBKLABF@1AEMC@@DAH>ÿ
                                                                             NOOPQRSTÿOPÿVSÿRPOWXSY
 Z[\[]^_]`
 ab]c[]`_ÿefghÿifg`[j`kg]lÿmme                                  nConCLCGpCqÿFrsgt]ÿeÿuvwxk]]ÿ
                                                                              yz{y|}~ÿ}~ÿ=||zÿ7ÿÿ
                                                                              ;86;ÿCGGLr@I1G?1ÿ}ICDÿ~ÿ
                                                                              1LB?GpHGÿÿ5666ÿ
                                                                              56578:<7;<;ÿ
                                                                              0123ÿ56578:<7566ÿ
                                                                              =>1?@3ÿHBGDHK?GGJE?nE@1GqDAH>ÿÿ
                                                                              SNYÿNOOPQRSTÿÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSYÿ
                                                                              kjt_[ÿsÿ[`[fÿ
                                                                              ~}~ÿ}~ÿ{=ÿ
                                                                              ;ÿ~Dÿ;LpÿpDÿ
                                                                              K?pCÿ}ÿ
                                                                              C@@CI?@@Cÿz|ÿ5556ÿ
                                                                              ;:75;5766ÿ
                                                                              0123ÿ;:75;576;ÿ
                                                                              =>1?@3ÿ>GCLpCnJqnGoADAH>ÿÿ
                                                                              SNYÿNOOPQRSTÿÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSYÿ
                                                                              _c_]ÿ_f[tÿ
                                                                              yz{y|}~ÿ}~ÿ=||zÿ7ÿÿ
                                                                              ;86;ÿCGGLr@I1G?1ÿ}ICDÿ~ÿ
                                                                              1LB?GpHGÿÿ5666ÿ
                                                                              56578:<7666ÿ
                                                                              =>1?@3ÿn11GDG1nCLBJE?nE@1GqDAH>ÿÿ
                                                                              SNYÿNOOPQRSTÿÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSY
 Z[\[]^_]`
 ab]c[]`_ÿegfhgf_`kg]                                           nConCLCGpCqÿFrsgt]ÿeÿuvwxk]]ÿ
                                                                              CCÿ1FHICÿHnÿ1qqnCLLÿ
                                                                              SNYÿNOOPQRSTÿÿ ÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSYÿ
                                                                              kjt_[ÿsÿ[`[fÿ
                                                                              CCÿ1FHICÿHnÿ1qqnCLLÿÿ
                                                                              SNYÿNOOPQRSTÿÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSYÿ
                                                                              _c_]ÿ_f[tÿ
                                                                              CCÿ1FHICÿHnÿ1qqnCLLÿÿ
                                                                              SNYÿNOOPQRSTÿÿ
                                                                              NOOPQRSTÿOPÿVSÿRPOWXSY
 Z[\[]^_]`
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                                ,154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 4 of 31
 01234256ÿ89                                                    :;<:;=;>?;@ÿBCDEF2ÿGÿHIJKL22ÿ
                                                                              MN;;ÿOBPQ;ÿRP:ÿO@@:;==Sÿ
                                                                              TUVWÿVYYZ[\U]ÿ
                                                                              VYYZ[\U]ÿYZÿ^Uÿ\ZY_`UW
                                                                              aLbF64cÿDdÿe4f54gÿ
                                                                              MN;;ÿOBPQ;ÿRP:ÿO@@:;==Sÿ
                                                                              TUVWÿVYYZ[\U]ÿ
                                                                              VYYZ[\U]ÿYZÿ^Uÿ\ZY_`UW
                                                                              h6362ÿe6g4fFÿ
                                                                              MN;;ÿOBPQ;ÿRP:ÿO@@:;==Sÿ
                                                                              TUVWÿVYYZ[\U]ÿ
                                                                              VYYZ[\U]ÿYZÿ^Uÿ\ZY_`UW
  i654ÿjLc4k l iEbm45ÿn4o5
  pqrstrspsp uÿvwxyz{ÿw|ÿ}{~wÿR:PÿNP??ÿzP>?Cÿ:@ÿ@Oÿz:?ÿO=;ÿ>B;:
               spNwQppÿ?ÿ:;;<?ÿ>B;:ÿ~w{zpqtÿ>ÿ?;ÿOP>?ÿPRÿppÿvP>:C
               ;O>@ÿR;@ÿBCÿNC>;>?OÿÿNC>;>?Oÿz:P<ÿ:P?;?P>ÿzÿNC>;>?OÿzP:<P:O?P>
               M??O;>?=ÿÿuÿ{B?ÿÿÿN?O?;ÿzP:?ÿP;?ÿO>@ÿ|;ÿÿsÿw:>Oÿ|>ÿ|P:
               w:>Oÿ|>ÿ|P:ÿÿÿzQÿzPQ;:ÿN;;?ÿzQÿzPQ;:ÿN;;?SMv;=?;:ÿ~O;SÿM{>?;:;@
               pqrstrspspS
  pqrstrspsp sÿ{vx}ÿPRÿ<<;O:O>;ÿBCÿ~O;ÿÿv;=?;:ÿRP:ÿ;R;>@O>?=ÿNC>;>?OÿÿNC>;>?O
               zP:<P:O?P>ÿNC>;>?Oÿz:P<ÿ:P?;?P>ÿzÿMv;=?;:ÿ~O;Sÿ~P@R;@ÿP>ÿqrprspsp
               MzNSÿM{>?;:;@ÿpqrstrspspS
  pqrstrspsp ÿyNzwN}{ÿw|ÿw}vyxywvÿyvx{}{NxNÿz{}xy|yzx{ÿBCÿ;R;>@O>?=
               NC>;>?OÿÿNC>;>?OÿzP:<P:O?P>ÿNC>;>?Oÿz:P<ÿ:P?;?P>ÿzÿO:;>?ÿP<O>;=
               NC>;>?Oÿ:P<ÿzPÿxÿMv;=?;:ÿ~O;Sÿ~P@R;@ÿP>ÿqrprspspÿMzNSÿM{>?;:;@
               pqrstrspspS
  pqrstrspsp ÿvwxyz{ÿw|ÿ|yyvÿvwxyz{ÿw|ÿ}{~wÿR;@ÿBCÿ;R;>@O>?=ÿNC>;>?Oÿ
               NC>;>?OÿzP:<P:O?P>ÿNC>;>?Oÿz:P<ÿ:P?;?P>ÿzÿN;>?ÿxPÿO>?RRÿMv;=?;:ÿ~O;S
               ~P@R;@ÿP>ÿqrprspspÿMzNSÿM{>?;:;@ÿpqrstrspspS
  pqrstrspsp ÿ{vx}ÿPRÿ<<;O:O>;ÿBCÿP=;<ÿzÿw:;?ÿRP:ÿ;R;>@O>?ÿz;Q:P>ÿNÿy>ÿMw:;?
               P=;<Sÿ~P@R;@ÿP>ÿqrprspspÿMzNSÿM{>?;:;@ÿpqrstrspspS
  pqrstrspsp ÿzP>=;>?ÿ?Pÿ};PQOÿBCÿ;R;>@O>?ÿz;Q:P>ÿNÿy>ÿMw:;?ÿP=;<Sÿ~P@R;@ÿP>
               qrprspspÿMzNSÿM{>?;:;@ÿpqrstrspspS
  pqrstrspsp qÿyNzwN}{ÿw|ÿw}vyxywvÿyvx{}{NxNÿz{}xy|yzx{ÿBCÿ;R;>@O>?
               z;Q:P>ÿNÿy>ÿO:;>?ÿP<O>;=ÿz;Q:P>ÿzP:<P:O?P>ÿBCÿ;@ÿP<O>C
               z;Q:P>ÿzP:<P:O?P>ÿMw:;?ÿP=;<Sÿ~P@R;@ÿP>ÿqrprspspÿMzNSÿM{>?;:;@
               pqrstrspspS
  pqrstrspsp ÿ{vx}ÿPRÿ<<;O:O>;ÿBCÿ:CO>ÿP<>=ÿRP:ÿ;R;>@O>?ÿz;Q:P>ÿNÿy>ÿMP<>=
               :CO>Sÿ~P@R;@ÿP>ÿqrprspspÿMzNSÿM{>?;:;@ÿpqrstrspspS
  pqrstrspsp tÿ;??P>ÿM};PQOrx:O>=R;:Sÿ};;Q;@ÿ|:Pÿz:?ÿzP:?ÿPRÿNP??ÿzP>?CÿR;@ÿBCÿ;>:C
               PCR;@ÿxO:OÿPCR;@MzNSÿM{>?;:;@ÿpqrprspspS
  pqrprspsp ÿzO=;ÿw<;>>ÿvP?RO?P>ÿ@;ÿ==>;@ÿNÿ=?:?ÿ@;ÿN?;<;>ÿvÿBOÿ:
               MzNSÿM{>?;:;@ÿpqrprspspS
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                      0154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 5 of 31
  0123024040 50ÿ789:;<ÿ8=ÿ=:>:7?ÿ789:;<ÿ8=ÿ@<A8BC>ÿDEFGHÿIJÿKGDGLHMLNOÿPJLQGLNMÿC?R
                PJLQGLNMÿ;STUSTMNESLRÿPJLQGLNMÿ;TSUÿVTSNGWNESLRÿ>>;ÿPGLNÿ9SXÿPNMNGÿ;SYTNÿZÿ<[GWYNGH
                \CNNMW]^GLNOXÿ_ÿ5ÿ<[]EIENÿCÿZÿ7SNEWGÿSDÿ=EFELQÿ7SNEWGÿSDÿ@G^S`MFÿNSÿPNMNGÿ;SYTNa\7GONGTR
                AEW]MGFaÿ\<LNGTGHXÿ0123024040a
  0123024040 55ÿ>GNNGTÿNSÿMNNSTLGJÿPNG`GLÿ<bÿ;TEWcÿDTS^ÿKGUYNJÿ;FGTcÿTGXÿCH^EOOESLÿVdBbÿ\;P?aÿ\<LNGTGHX
                0123024040a
  0e20324040 54ÿ8@K<@Xÿ9]GÿYLHGTOEQLGHÿfbÿPbÿKEONTEWNÿgYHQGÿTGWYOGOÿ]E^OGFDÿELÿN]EOÿ^MNNGTb9]Gÿ;FGTcÿSD
                N]GÿKEONTEWNÿ;SYTNÿEOÿ]GTGIJÿHETGWNGHÿNSÿTGDGTÿN]EOÿWMOGÿNSÿMLSN]GThYHQGÿIJÿTMLHS^ÿOGFGWNESLb
                PEQLGHÿIJÿKEONTEWNÿgYHQGÿPNGU]GLÿ7bÿ>E^IMYQ]RÿgTÿSLÿe23240bÿ\;P?aÿ\<LNGTGHXÿ0e20324040a
  0e20324040 ÿ8@K<@ÿ@<;<:V9Xÿ\OGGÿTGWGEUNaÿKSWcGNÿ7SXÿ54bÿASLÿCYQÿ3ÿ5iXijX54ÿ;K9ÿ4040ÿ\?SYFHR
                ;MN]Jaÿ\<LNGTGHXÿ0e20324040a
  0e20324040 53ÿ@<CPP:?7A<79ÿ8@K<@ÿ\?g>abÿKEONTEWNÿgYHQGÿPNGU]GLÿ7bÿ>E^IMYQ]RÿgTÿLSÿFSLQGT
                MOOEQLGHÿNSÿWMOGbÿ;MOGÿTGMOOEQLGHÿNSÿAMQEONTMNGÿgYHQGÿCIIEGÿ;TENGOZ>GSLEÿDSTÿMFFÿDYTN]GT
                UTSWGGHELQObÿ\;P?aÿ\<LNGTGHXÿ0e20324040a
  0e20324040 ÿ7SNEWGÿDTS^ÿ;FGTcÿELONTYWNELQÿKGDGLHMLNOÿ;]G`TSLÿfbPbCbÿ:LWbRÿPJLQGLNMÿC?RÿPJLQGLNM
                ;STUSTMNESLRÿPJLQGLNMÿ;TSUÿVTSNGWNESLRÿ>>;RÿVFMELNEDDOÿdGLTJÿdSFJDEGFHRÿ9MTMÿdSFJDEGFHÿNS
                OYI^ENÿ7SNEWGÿTGQMTHELQÿAMQEONTMNGÿgYHQGÿgYTEOHEWNESLbÿ;FEWcÿ]GTGÿDSTÿN]GÿELONTYWNESLOb
                \;P?aÿ\<LNGTGHXÿ0e20324040a
  0e20324040 5kÿVYTOYMLNÿNSÿ>SWMFÿ@YFGÿ4b0eRÿN]GÿMOOEQLGH2TGDGTTGHÿ^MQEONTMNGÿhYHQGÿEOÿHGOEQLMNGHÿMLH
                MYN]STElGHÿIJÿN]GÿWSYTNÿNSÿG[GTWEOGÿDYFFÿMYN]STENJÿELÿN]EOÿMOOEQLGH2TGDGTTGHÿMWNESLÿSTÿ^MNNGT
                YLHGTÿ4eÿfbPb;bÿPGWbÿj3jÿMLHÿ5eÿfbPb;ÿPGWbÿ3k05RÿELWFYHELQÿMLJÿWMOGÿIYHQGNELQÿ^MNNGTOb
                \;PCmaÿ\<LNGTGHXÿ0e20324040a
  0e20k24040 5iÿ789:;<ÿ8=ÿV@8;<PPÿP<@B<@ÿIJÿVFMELNEDDOÿdGLTJÿdSFJDEGFHRÿ9MTMÿdSFJDEGFHÿVTSWGOO
                PGT`GTXÿ@SIGTNÿCLHGTOSLRÿCCCÿVTSWGOOÿPGT`EWGÿ\CLHGTOSLRÿVMYFaÿ\<LNGTGHXÿ0e20k24040a
  0e20k24040 5jÿ789:;<ÿ8=ÿV@8;<PPÿP<@B<@ÿIJÿVFMELNEDDOÿdGLTJÿdSFJDEGFHRÿ9MTMÿdSFJDEGFHÿVTSWGOO
                PGT`GTXÿAGFELHMÿnEHHGTRÿ;SFY^IEMÿ:L`GONEQMNESLOÿ\CLHGTOSLRÿVMYFaÿ\<LNGTGHXÿ0e20k24040a
  0e20k24040 51ÿPfVV><A<79C>ÿTGÿ5ÿ7SNEWGÿSDÿ@G^S`MFÿVGNENESLRÿopqrqrstÿvwxyrzrqÿ{|{}ÿIJÿVFMELNEDDO
                dGLTJÿdSFJDEGFHRÿ9MTMÿdSFJDEGFHbÿ\CNNMW]^GLNOXÿ_ÿ5ÿPY^^SLOÿPY^^SLOÿDSTÿ;]G`TSL
                fPCRÿ:LWbRÿ_ÿ4ÿPY^^SLOÿOY^^SLOÿDSTÿPJLQGLNMÿC?a\CLHGTOSLRÿVMYFaÿ\<LNGTGHX
                0e20k24040a
  0e20k24040 5eÿ<79@~ÿSDÿCUUGMTMLWGÿIJÿVMYFÿKSYQFMOÿCLHGTOSLÿDSTÿVFMELNEDDOÿdGLTJÿdSFJDEGFHRÿ9MTM
                dSFJDEGFHbÿ\CLHGTOSLRÿVMYFaÿ\<LNGTGHXÿ0e20k24040a
  0e20k24040 ÿPY^^SLOGOÿ:OOYGHÿMOÿNSÿHGDGLHMLNOÿ;]G`TSLÿfbPbCbÿ:LWbRÿPJLQGLNMÿC?bÿ9]GÿOY^^SLOGO
                GTGÿG^MEFGHÿNSÿCNNSTLGJÿDSTÿVFMELNEDDbÿ\;P?aÿ\<LNGTGHXÿ0e20k24040a
  0e20k24040 5ÿ8@K<@Xÿ9]GÿYLHGTOEQLGHÿfbÿPbÿAMQEONTMNGÿgYHQGÿTGWYOGOÿ]GTOGFDÿELÿN]EOÿ^MNNGTb9]Gÿ;FGTc
                SDÿN]GÿKEONTEWNÿ;SYTNÿEOÿ]GTGIJÿHETGWNGHÿNSÿTGDGTÿN]EOÿWMOGÿNSÿMLSN]GTÿhYHQGÿIJÿTMLHS^
                OGFGWNESLbÿPEQLGHÿIJÿAMQEONTMNGÿgYHQGÿCIIEGÿ;TENGOZ>GSLEÿSLÿe2k240bÿ\;P?aÿ\<LNGTGHX
                0e20k24040a
  0e20k24040 40ÿ@<CPP:?7A<79ÿ8@K<@ÿ\?g>abÿAMQEONTMNGÿgYHQGÿCIIEGÿ;TENGOZ>GSLEÿLSÿFSLQGT
                MOOEQLGHÿNSÿWMOGbÿ;MOGÿTGMOOEQLGHÿNSÿKEONTEWNÿgYHQGÿgS]LÿCbÿ@SOOÿDSTÿMFFÿDYTN]GT
                UTSWGGHELQObÿ\;P?aÿ\<LNGTGHXÿ0e20k24040a
  0e20k24040 45ÿPfVV><A<79C>ÿTGÿ5ÿ7SNEWGÿSDÿ@G^S`MFÿVGNENESLRÿopqrqrstÿvwxyrzrqÿ{|{}ÿIJÿVFMELNEDDO
                dGLTJÿdSFJDEGFHRÿ9MTMÿdSFJDEGFHbÿ\CNNMW]^GLNOXÿ_ÿ5ÿPY^^SLOÿPY^^SLOÿDSTÿPJQGLNMÿ;TSU
                VTSNGWNESLRÿ>>;Rÿ_ÿ4ÿPY^^SLOÿPY^^SLOÿDSTÿPJLQGLNMÿ;STUba\CLHGTOSLRÿVMYFaÿ\<LNGTGHX
                0e20k24040a
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                       *154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 6 of 31
  0120324040 ÿ67889:;<;ÿ=;;7<>ÿ?;ÿ@9ÿ><A<:>?:@ÿ6B:C<:@?ÿD9EF9E?@G9:Hÿ6B:C<:@?ÿDE9FÿIE9@<J@G9:HÿKKDL
                MN<ÿ;7889:;<;ÿO?;ÿ<8?GP<>ÿ@9ÿQ@@9E:<BÿA9EÿIP?G:@GAA;LÿRD6STÿRU:@<E<>Vÿ0120324040T
  0120W24040 44ÿQXUYZUZÿD[XIKQ=YMÿ?C?G:;@ÿ?PPÿ><A<:>?:@;ÿHÿAGP<>ÿ\Bÿ]<:EBÿ]9PBAG<P>HÿM?E?
                ]9PBAG<P>LRQ:><E;9:HÿI?7PTÿX9>GAG<>ÿ9:ÿ12^024040ÿRDX]TLÿRU:@<E<>Vÿ0120W24040T
  0124_24040 4`ÿ6aXX[Y6ÿb<@7E:<>ÿUc<J7@<>ÿAGP<>ÿ\Bÿ]<:EBÿ]9PBAG<P>HÿM?E?ÿ]9PBAG<P>ÿ;N9OG:Cÿ;<EdGJ<
                9:ÿ><A<:>?:@ÿDN<dE9:ÿa6Qÿ=:JLÿ9:ÿ1240240Hÿ?:;O<Eÿ>7<ÿW2W240LÿRDEGJeHÿ6@<d<:TÿX9>GAG<>
                9:ÿ124f24040ÿRD6STLÿX9>GAG<>ÿ9:ÿ124f24040ÿRD6STLÿRU:@<E<>Vÿ0124_24040T
  0124_24040 4_ÿ6aXX[Y6ÿb<@7E:<>ÿUc<J7@<>ÿAGP<>ÿ\Bÿ]<:EBÿ]9PBAG<P>HÿM?E?ÿ]9PBAG<P>ÿ;N9OG:Cÿ;<EdGJ<
                9:ÿ><A<:>?:@ÿ6B:C<:@?ÿDE9FÿIE9J@<J@G9:HÿKKDÿ\Bÿ;<EdG:CÿDMÿD9EF9E?@G9:ÿ6B;@<8ÿ9:
                1240240Hÿ?:;O<Eÿ>7<ÿW2W240LÿRDEGJeHÿ6@<d<:TÿX9>GAG<>ÿ9:ÿ124f24040ÿRD6STLÿRU:@<E<>V
                0124_24040T
  0124_24040 4fÿ6aXX[Y6ÿb<@7E:<>ÿUc<J7@<>ÿAGP<>ÿ\Bÿ]<:EBÿ]9PBAG<P>HÿM?E?ÿ]9PBAG<P>ÿ;N9OG:Cÿ;<EdGJ<
                9:ÿ><A<:>?:@ÿ6B:C<:@?ÿD9EF9E?@G9:ÿ\Bÿ;<EdG:CÿDMÿD9EF9E?@G9:ÿ6B;@<8;ÿ9:ÿ1240240H
                ?:;O<Eÿ>7<ÿW2W240LÿRDEGJeHÿ6@<d<:TÿX9>GAG<>ÿ9:ÿ124f24040ÿRD6STLÿRU:@<E<>Vÿ0124_24040T
  0W20W24040 43ÿX[M=[Yÿ@9ÿZG;8G;;ÿD?;<ÿ\BÿZ<A<:>?:@;ÿ6B:C<:@?ÿD9EF9E?@G9:Hÿ6B:C<:@?ÿDE9F
                IE9@<J@G9:HÿKKDLÿRY<;@<EHÿXGJN?<PTÿRU:@<E<>Vÿ0W20W24040T
  0W20W24040 4gÿXUX[bQYZaXÿG:ÿ67FF9E@ÿ9AÿX9@G9:ÿE<ÿ43ÿX[M=[Yÿ@9ÿZG;8G;;ÿD?;<ÿAGP<>ÿ\B
                Z<A<:>?:@;ÿ6B:C<:@?ÿD9EF9E?@G9:Hÿ6B:C<:@?ÿDE9FÿIE9@<J@G9:HÿKKDLÿRY<;@<EHÿXGJN?<PT
                RU:@<E<>Vÿ0W20W24040T
  0W20W24040 41ÿX[M=[YÿA9Eÿ]<?EG:CÿE<ÿ43ÿX[M=[Yÿ@9ÿZG;8G;;ÿD?;<ÿHÿ4gÿX<89E?:>78ÿG:ÿ67FF9E@ÿ9A
                X9@G9:ÿ\BÿZ<A<:>?:@;ÿ6B:C<:@?ÿD9EF9E?@G9:Hÿ6B:C<:@?ÿDE9FÿIE9@<J@G9:HÿKKDLÿRY<;@<EH
                XGJN?<PTÿX9>GAG<>ÿ9:ÿ^^2^g24040ÿRD6STLÿRU:@<E<>Vÿ0W20W24040T
  0W20W24040 4WÿD9:;<:@ÿX[M=[YÿA9EÿUc@<:;G9:ÿ9AÿMG8<ÿ@9ÿhGP<ÿb<;F9:;<2b<FPBÿ?;ÿ@9ÿ44ÿQ8<:><>
                D98FP?G:@ÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿR[EP<@Hÿi9;<FNTÿRU:@<E<>Vÿ0W20W24040T
  0W2^024040 `0ÿZ9Je<@ÿM<c@ÿ[bZUbVÿb<Vÿ4WÿD9:;<:@ÿX[M=[YÿA9EÿUc@<:;G9:ÿ9AÿMG8<ÿ@9ÿhGP<
                b<;F9:;<2b<FPBÿ?;ÿ@9ÿ44ÿQ8<:><>ÿD98FP?G:@ÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿR[EP<@H
                i9;<FNTÿAGP<>ÿ\BÿDN<dE9:ÿaL6LQLÿ=:JLjÿ[bZUbUZÿSbQYMUZLÿDN<dE9:ÿaL6LQLÿ=:JL
                ?:;O<Eÿ>7<ÿW2^324040Lÿ6GC:<>ÿ\BÿZG;@EGJ@ÿi7>C<ÿi9N:ÿQLÿb9;;ÿ9:ÿW2^0240LÿRD6STÿRU:@<E<>V
                0W2^024040T
  0W2^324040 `^ÿX[M=[Yÿ@9ÿZG;8G;;ÿVQ8<:><>ÿD98FP?G:@ÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿR[EP<@H
                i9;<FNTÿRU:@<E<>Vÿ0W2^324040T
  0W2^324040 `4ÿXUX[bQYZaXÿG:ÿ67FF9E@ÿ9AÿX9@G9:ÿE<ÿ̀^ÿX[M=[Yÿ@9ÿZG;8G;;ÿVQ8<:><>ÿD98FP?G:@
                AGP<>ÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿR[EP<@Hÿi9;<FNTÿRU:@<E<>Vÿ0W2^324040T
  0W2^324040 ``ÿX[M=[YÿA9EÿK<?d<ÿ@9ÿhGP<ÿ=@;ÿ67FFP<8<:@?PÿZG;JP9;7E<ÿ9Aÿ[EC?:Gk?@G9:?Pÿ=:@<E<;@;
                D<E@GAGJ?@<ÿa:><Eÿ6<?Pÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿR[EP<@Hÿi9;<FNTÿRU:@<E<>V
                0W2^324040T
  0W2^324040 `_ÿ6UQKUZÿZ[DaXUYMÿ\BÿZ<A<:>?:@ÿDN<dE9:ÿaL6LQLÿ=:JLLÿRQ@@?JN8<:@;Vÿlÿ^ÿUcNG\G@
                UcNG\G@ÿQTR[EP<@Hÿi9;<FNTÿRU:@<E<>Vÿ0W2^324040T
  0W24^24040 `fÿX[M=[YÿA9EÿUc@<:;G9:ÿ9AÿMG8<ÿ@9ÿhGP<ÿb<;F9:;<2b<FPBÿ?;ÿ@9ÿ43ÿX[M=[Yÿ@9ÿZG;8G;;
                D?;<ÿHÿ4gÿX<89E?:>78ÿG:ÿ67FF9E@ÿ9AÿX9@G9:ÿ\BÿIP?G:@GAA;ÿ]<:EBÿ]9PBAG<P>HÿM?E?
                ]9PBAG<P>LÿRQ@@?JN8<:@;Vÿlÿ^ÿUcNG\G@ÿD9:;<:@ÿU8?GPTRDEGJeHÿ6@<d<:TÿRU:@<E<>Vÿ0W24^24040T
  0W24^24040 `3ÿZ9Je<@ÿM<c@ÿ[bZUbVÿb<Vÿ̀fÿX[M=[YÿA9EÿUc@<:;G9:ÿ9AÿMG8<ÿ@9ÿhGP<ÿb<;F9:;<2b<FPBÿ?;
                @9ÿ43ÿX[M=[Yÿ@9ÿZG;8G;;ÿD?;<ÿHÿ4gÿX<89E?:>78ÿG:ÿ67FF9E@ÿ9AÿX9@G9:ÿ\BÿIP?G:@GAA;
                ]<:EBÿ]9PBAG<P>HÿM?E?ÿ]9PBAG<P>LÿRQ@@?JN8<:@;Vÿlÿ^ÿUcNG\G@ÿD9:;<:@ÿU8?GPTRDEGJeHÿ6@<d<:T
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                  -154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 7 of 31
                        01234ÿ67ÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324ÿ?ÿ@A=BACÿADEFDFEÿGDHC=FEIÿJ1K934ÿ67
                        E1LM:1NMÿOP4K3ÿO;Q9ÿHIÿD;LLÿ;9ÿRSTUSTVIÿWXJGYÿWF9M3:34ZÿVRSTUSTVTVY
  VRST[STVTV         [\ÿADEFDÿ:3ÿ[[ÿ@A=BACÿ0;:ÿ]3>^3ÿM;ÿ_123ÿBMLÿJP``23a39M>2ÿE1LN2;LP:3ÿ;0ÿA:K>91b>M1;9>2
                        B9M3:3LMLÿX3:M101N>M3ÿc943:ÿJ3>2ÿ01234ÿ67ÿXQ3^:;9ÿcIJIHIÿB9NI?ÿ@A=BACÿADEFDFE
                        GDHC=FEIÿJ1K934ÿ67ÿE1LM:1NMÿOP4K3ÿO;Q9ÿHIÿD;LLÿ;9ÿRST[STVIÿWXJGYÿWF9M3:34Z
                        VRST[STVTVY
  VRSTdSTVTV         [eÿ@A=BACÿ0;:ÿFfM39L1;9ÿ;0ÿ=1a3ÿM;ÿ_123ÿD3L`;9L3SD3`27ÿ>LÿM;ÿ[Tÿ@3a;:>94Paÿ19ÿJP``;:M
                        ;0ÿ@;M1;9<ÿ[Uÿ@A=BACÿM;ÿE1La1LLÿZHa39434ÿX;a`2>19Mÿ67ÿg2>19M100Lÿ839:7ÿ8;2701324<
                        =>:>ÿ8;2701324IÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿX;9L39MÿFa>12YWX:1Ni<ÿJM3^39YÿWF9M3:34Z
                        VRSTdSTVTVY
  VRSTdSTVTV         [RÿE;Ni3Mÿ=3fMÿADEFDZÿD3Zÿ[eÿ@A=BACÿ0;:ÿFfM39L1;9ÿ;0ÿ=1a3ÿM;ÿ_123ÿD3L`;9L3SD3`27ÿ>L
                        M;ÿ[Tÿ@3a;:>94Paÿ19ÿJP``;:Mÿ;0ÿ@;M1;9<ÿ[Uÿ@A=BACÿM;ÿE1La1LLÿZHa39434ÿX;a`2>19M
                        67ÿg2>19M100Lÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324IÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿX;9L39MÿFa>12Y
                        WX:1Ni<ÿJM3^39Yÿ01234ÿ67ÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324?ÿ@A=BACÿADEFDFE
                        GDHC=FEIÿJ1K934ÿ67ÿE1LM:1NMÿOP4K3ÿO;Q9ÿHIÿD;LLÿ;9ÿRSTdSTVIÿWXJGYÿWF9M3:34Z
                        VRSTdSTVTVY
  VRSTdSTVTV         jVÿ@A=BACÿ0;:ÿ]3>^3ÿM;ÿH``3>:ÿg:;ÿ8>Nÿk1N3ÿl3^19ÿEIÿJM>9237Iÿ=Q3ÿX3:M101N>M3ÿ;0ÿG;;4
                        JM>9419Kÿm>Lÿ>MM>NQ34IW_1219Kÿ033ÿnUVVÿ:3N31̀Mÿ9Pa63:ÿH@AFEXoeU\TTpUYÿ67ÿg2>19M100L
                        839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324IÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿX3:M101N>M3ÿ;0ÿG;;4ÿJM>9419KY
                        WJM>9237<ÿl3^19YÿWF9M3:34ZÿVRSTdSTVTVY
  VRSTdSTVTV         jUÿE;Ni3Mÿ=3fMÿADEFDZÿD3ZÿjVÿ@A=BACÿ0;:ÿ]3>^3ÿM;ÿH``3>:ÿg:;ÿ8>Nÿk1N3ÿl3^19ÿEI
                        JM>9237Iÿ=Q3ÿX3:M101N>M3ÿ;0ÿG;;4ÿJM>9419Kÿm>Lÿ>MM>NQ34IW_1219Kÿ033ÿnUVVÿ:3N31̀Mÿ9Pa63:
                        H@AFEXoeU\TTpUYÿ67ÿg2>19M100Lÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324IÿWHMM>NQa39MLZÿhÿU
                        FfQ161MÿX3:M101N>M3ÿ;0ÿG;;4ÿJM>9419KYWJM>9237<ÿl3^19Yÿ01234ÿ67ÿ839:7ÿ8;2701324<ÿ=>:>
                        8;2701324?ÿ@A=BACÿADEFDFEÿGDHC=FEIÿJ1K934ÿ67ÿE1LM:1NMÿOP4K3ÿO;Q9ÿHIÿD;LLÿ;9
                        RSTdSTVIÿWXJGYÿWF9M3:34ZÿVRSTdSTVTVY
  UVSUjSTVTV         jTÿDFJgACJFÿ19ÿA``;L1M1;9ÿ:3ÿTpÿ@A=BACÿM;ÿE1La1LLÿX>L3ÿ<ÿ[Uÿ@A=BACÿM;ÿE1La1LL
                        ZHa39434ÿX;a`2>19M<ÿTeÿ@A=BACÿ0;:ÿ83>:19Kÿ:3ÿTpÿ@A=BACÿM;ÿE1La1LLÿX>L3ÿ<ÿT\
                        @3a;:>94Paÿ19ÿJP``;:Mÿ;0ÿ@;M1;9ÿ01234ÿ67ÿg2>19M100Lÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324I
                        WHMM>NQa39MLZÿhÿUÿFfQ161MÿHÿoÿqP:7ÿ19LM:PNM1;9<ÿhÿTÿFfQ161Mÿrÿoÿ>NMYWX:1Ni<ÿJM3^39Y
                        WF9M3:34ZÿUVSUjSTVTVY
  UVSUjSTVTV         j[ÿDFJgACJFÿM;ÿ@;M1;9ÿ:3ÿ[Uÿ@A=BACÿM;ÿE1La1LLÿZHa39434ÿX;a`2>19Mÿ01234ÿ67ÿg2>19M100L
                        839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324IÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿHÿoÿqP:7ÿ19LM:PNM1;9<ÿhÿT
                        FfQ161Mÿrÿoÿ>NMYWX:1Ni<ÿJM3^39YÿWF9M3:34ZÿUVSUjSTVTVY
  UVSUjSTVTV         jjÿ@A=BACÿ0;:ÿ83>:19Kÿ:3ÿj[ÿD3L`;9L3ÿM;ÿ@;M1;9<ÿjTÿD3L`;9L3ÿ19ÿA``;L1M1;9ÿM;ÿ@;M1;9<ÿ67
                        g2>19M100Lÿ839:7ÿ8;2701324<ÿ=>:>ÿ8;2701324IÿWX:1Ni<ÿJM3^39YÿWF9M3:34ZÿUVSUjSTVTVY
  UVSUpSTVTV         jdÿX;9L39Mÿ@A=BACÿ0;:ÿFfM39L1;9ÿ;0ÿ=1a3ÿM;ÿ_123ÿD3L`;9L3SD3`27ÿ>LÿM;ÿjTÿD3L`;9L3ÿ19
                        A``;L1M1;9ÿM;ÿ@;M1;9<ÿ67ÿE30394>9MLÿJ79K39M>ÿX;:`;:>M1;9<ÿJ79K39M>ÿX:;`ÿg:;M3NM1;9<
                        ]]XIÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿUÿoÿFa>12ÿ0:;aÿJM3^3ÿX:1NiYWC3LM3:<ÿ@1NQ>32YÿWF9M3:34Z
                        UVSUpSTVTVY
  UVSUpSTVTV         jpÿE;Ni3Mÿ=3fMÿADEFDZÿD3ZÿjdÿX;9L39Mÿ@A=BACÿ0;:ÿFfM39L1;9ÿ;0ÿ=1a3ÿM;ÿ_123
                        D3L`;9L3SD3`27ÿ>LÿM;ÿjTÿD3L`;9L3ÿ19ÿA``;L1M1;9ÿM;ÿ@;M1;9<ÿ67ÿE30394>9MLÿJ79K39M>
                        X;:`;:>M1;9<ÿJ79K39M>ÿX:;`ÿg:;M3NM1;9<ÿ]]XIÿWHMM>NQa39MLZÿhÿUÿFfQ161MÿUÿoÿFa>12ÿ0:;a
                        JM3^3ÿX:1NiYWC3LM3:<ÿ@1NQ>32Yÿ01234ÿ67ÿJ79K39M>ÿX:;`ÿg:;M3NM1;9<ÿ]]X<ÿJ79K39M>
                        X;:`;:>M1;9ÿ?ÿ@A=BACÿADEFDFEÿGDHC=FEIÿJ1K934ÿ67ÿE1LM:1NMÿOP4K3ÿO;Q9ÿHIÿD;LL
                        ;9ÿUVSUpSTVIÿWXJGYÿWF9M3:34ZÿUVSUpSTVTVY
  UVSURSTVTV         j\ÿCA=BXFÿ67ÿE30394>9MÿJ79K39M>ÿHGÿ:3ÿTpÿ@A=BACÿM;ÿE1La1LLÿX>L3ÿ<ÿT\ÿ@3a;:>94Pa
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                          2154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 8 of 31
                        01ÿ3455678ÿ69ÿ:68061;ÿ<=ÿ:>?@>Aÿ967ÿBCD701Eÿ7Cÿ<Fÿ:>?@>Aÿ86ÿG0HI0HHÿJDHCÿ;ÿ<K
                        :CI67D1L4Iÿ01ÿ3455678ÿ69ÿ:68061ÿMNOPQRSÿOUÿVOQWXSYZÿ[ACH8C7;ÿ:0\]DC^_ÿ[`18C7CLa
                        bcdbed<c<c_
  bcd<fd<c<c         g=ÿJ61HC18ÿ:>?@>Aÿ967ÿ̀h8C1H061ÿ69ÿ?0ICÿ86ÿi0^CÿjCH561HCdjC5^kÿDHÿ86ÿg<ÿjCH561HCÿ01
                        >556H08061ÿ86ÿ:68061;ÿlkÿGC9C1LD18ÿJ]Cm761ÿno3opoÿ@1\ooÿ[>7^C8;ÿq6HC5]_ÿ[`18C7CLa
                        bcd<fd<c<c_
  bcd<Fd<c<c         geÿG6\rC8ÿ?Ch8ÿ>jG`jaÿjCaÿg=ÿJ61HC18ÿ:>?@>Aÿ967ÿ̀h8C1H061ÿ69ÿ?0ICÿ86ÿi0^C
                        jCH561HCdjC5^kÿDHÿ86ÿg<ÿjCH561HCÿ01ÿ>556H08061ÿ86ÿ:68061;ÿlkÿGC9C1LD18ÿJ]Cm761ÿno3opo
                        @1\ooÿ[>7^C8;ÿq6HC5]_ÿ90^CLÿlkÿJ]Cm761ÿno3opoÿ@1\oÿsÿ:>?@>Aÿ>jG`j`GÿtjpA?`Go
                        30E1CLÿlkÿG0H870\8ÿq4LECÿq6]1ÿpoÿj6HHÿ61ÿbcd<Fd<coÿ[J3t_ÿ[`18C7CLaÿbcd<Fd<c<c_
  bbdc<d<c<c         ucÿA>?@J`ÿ>556H08061aÿlkÿv^D018099HÿBC17kÿB6^k90C^L;ÿ?D7DÿB6^k90C^Lÿ7CÿgKÿA680\Cÿ[>8]C7_;
                        wxyQWPQUUz{ÿ|}}OzQPQOWÿYS~yYXQW~ÿW~SWPyÿÿVOQWXSYÿQWÿOPQOWÿPOÿQz Qzzÿ[J70\r;
                        38CmC1_ÿ[`18C7CLaÿbbdc<d<c<c_
  bbdced<c<c         ubÿj`vÿ86ÿjCH561HCÿ86ÿ:68061ÿ7Cÿ<Fÿ:>?@>Aÿ86ÿG0HI0HHÿJDHCÿ90^CLÿlkÿGC9C1LD18H
                        3k1EC18DÿJ67567D8061;ÿ3k1EC18DÿJ765ÿv768C\8061;ÿJoÿ[ACH8C7;ÿ:0\]DC^_ÿ[`18C7CLa
                        bbdced<c<c_
  bbdced<c<c         u<ÿj`vÿ86ÿjCH561HCÿ86ÿ:68061ÿ7Cÿfbÿ:>?@>Aÿ86ÿG0HI0HHÿapIC1LCLÿJ6I5^D018ÿUOY
                        yQxYSÿPOÿPyPSÿyÿxyQÿ90^CLÿlkÿGC9C1LD18ÿJ]Cm761ÿno3opoÿ@1\ooÿ[>7^C8;ÿq6HC5]_ÿ[`18C7CLa
                        bbdced<c<c_
  bbdb<d<c<c         ufÿ3JB`Gn@Atÿ>jG`jaÿggÿ:>?@>Aÿ967ÿBCD701Eÿ7CÿgfÿjCH561HCÿ86ÿ:68061;ÿg<
                        jCH561HCÿ01ÿ>556H08061ÿ86ÿ:68061;ÿ90^CLÿlkÿBC17kÿB6^k90C^L;ÿ?D7DÿB6^k90C^LÿtjpA?`Go
                        [:68061ÿBCD701EÿHC8ÿ967ÿb<dbd<c<cÿbbaccÿp:ÿ01ÿ66Iÿ0LC6ÿJ619C7C1\CÿlC967CÿG0H870\8
                        q4LECÿq6]1ÿpoÿj6HHo_ÿ30E1CLÿlkÿG0H870\8ÿq4LECÿq6]1ÿpoÿj6HHÿ61ÿbbdb<d<coÿ[J3t_ÿ[`18C7CLa
                        bbdb<d<c<c_
  bbdbFd<c<c         ugÿJ61HC18ÿ:>?@>Aÿ86ÿJ618014CÿJ61HC18ÿ:68061ÿ86ÿJ618014CÿGC\CIlC7ÿb;ÿ<c<cÿBCD701Eÿlk
                        GC9C1LD18Hÿ3k1EC18Dÿpt;ÿ3k1EC18DÿJ67567D8061;ÿ3k1EC18DÿJ765ÿv768C\8061;ÿJoÿ[ACH8C7;
                        :0\]DC^_ÿ[`18C7CLaÿbbdbFd<c<c_
  bbdbKd<c<c         uuÿ:>?@>Aÿ967ÿBCD701Eÿ7Cÿfbÿ:>?@>Aÿ86ÿG0HI0HHÿapIC1LCLÿJ6I5^D018ÿlkÿGC9C1LD18
                        J]Cm761ÿno3opoÿ@1\ooÿ[>7^C8;ÿq6HC5]_ÿ[`18C7CLaÿbbdbKd<c<c_
  bbdbKd<c<c         uFÿ3JB`Gn@Atÿ>jG`jaÿ7CaÿugÿJ61HC18ÿ:>?@>Aÿ86ÿJ618014CÿJ61HC18ÿ:68061ÿ86
                        J618014CÿGC\CIlC7ÿb;ÿ<c<cÿBCD701Eÿ90^CLÿlkÿ3k1EC18Dÿpt;ÿ3k1EC18DÿJ765ÿv768C\8061;
                        J;ÿ3k1EC18DÿJ67567D8061ÿD1Lÿ<=ÿ:68061ÿ967ÿDÿBCD701Eoÿ@?ÿ@3ÿB`j`ÿ>jG`j`Gÿ8]D8
                        8]CÿJ61HC18ÿ:68061ÿ967ÿJ618014D1\Cÿ[G6\oÿug_ÿ0HÿtjpA?`Goÿ>7D^ÿD7E4IC18Hÿ0^^
                        576\CCLÿm0Dÿ66Iÿ61ÿi70LDk;ÿGC\CIlC7ÿb=;ÿ<c<cÿD8ÿbcaccÿpo:oÿ̀D\]ÿH0LCÿH]D^^ÿlCÿD^^688CL
                        8C18kÿ[<c_ÿI0148CHÿ967ÿD7E4IC18Hoÿ[:68061ÿBCD701EÿHC8ÿ967ÿb<db=d<c<cÿbcaccÿp:ÿ01
                        66Iÿ0LC6ÿJ619C7C1\CÿlC967CÿG0H870\8ÿq4LECÿq6]1ÿpoÿj6HHo_ÿ30E1CLÿlkÿG0H870\8ÿq4LEC
                        q6]1ÿpoÿj6HHÿ61ÿbbdbKd<coÿ[J3t_ÿ:6L090CLÿ61ÿbbdbKd<c<cÿ[J3t_oÿ[`18C7CLaÿbbdbKd<c<c_
  bbdbKd<c<c         uKÿ>jG`jÿE7D1801Eÿuuÿ:68061ÿ967ÿBCD701Eaÿ@?ÿ@3ÿB`j`ÿ>jG`j`Gÿ8]D8ÿJn3pH
                        jC4CH8ÿ967ÿ>7D^ÿp7E4IC18ÿ61ÿ08Hÿ:68061ÿ86ÿG0HI0HHÿ[G6\oÿuu_ÿ0HÿtjpA?`GoÿJn3pÿIDk
                        5D780\05D8Cÿ01ÿ67D^ÿD7E4IC18H;ÿ576m0LCLÿJn3pÿD1Lÿ8]Cÿ3k1EC18DÿGC9C1LD18HÿH]D^^ÿH]D7Cÿ8]C
                        8C18kÿ[<c_ÿI0148CHÿD^^688CLoÿ30E1CLÿlkÿG0H870\8ÿq4LECÿq6]1ÿpoÿj6HHÿ61ÿbbdbKd<coÿ[J3t_
                        [`18C7CLaÿbbdbKd<c<c_
  bbdb=d<c<c         u=ÿ:>?@>Aÿ967ÿCDmCÿ86ÿp55CD7ÿv76ÿBD\ÿ0\Cÿq6]1ÿ>4011oÿ?]CÿJC78090\D8Cÿ69ÿt66L
                        38D1L01EÿDHÿD88D\]CLo[i0^01Eÿ9CCÿbccÿ7C\C058ÿ14IlC7ÿp:>`GJ=<==ecb_ÿlk
                        GC9C1LD18Hÿ3k1EC18Dÿpt;ÿ3k1EC18DÿJ67567D8061;ÿ3k1EC18DÿJ765ÿv768C\8061;ÿJo
                        [p88D\]IC18HaÿÿbÿJC78090\D8Cÿ69ÿt66Lÿ38D1L01E_[>4011;ÿq6]1_ÿ[`18C7CLaÿbbdb=d<c<c_
  bbdb=d<c<c         ueÿ:>?@>Aÿ967ÿCDmCÿ86ÿp55CD7ÿv76ÿBD\ÿ0\CÿjDED1ÿAD7CH]oÿ?]CÿJC78090\D8Cÿ69ÿt66L
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                           +154
01213435                                        6789ÿ
                        Case MDL No. 3004 Document 1-9 ÿ61
                                                         8 ÿ04/07/21
                                                        Filed  8    Page 9 of 31
                        01234536ÿ829ÿ2112:;<4=>?5@536ÿA<<ÿBCDDÿE<:<5F1ÿ3GHI<EÿJKLMNOPQRQSDTDUÿIV
                        N<A<342319ÿ0V36<312ÿJWXÿ0V36<312ÿOYEFYE215Y3Xÿ0V36<312ÿOEYFÿZEY1<:15Y3Xÿ[[O=
                        >J112:;H<319\ÿ]ÿCÿO<E15A5:21<ÿYAÿWYY4ÿ01234536U>^2E<9;Xÿ_2623Uÿ>M31<E<4\ÿCCC̀QR̀DRDU
  CCC̀QR̀DRD         aDÿNY:b<1ÿc<d1ÿL_NM_\ÿ_<\ÿTQÿKLceL^ÿAYEÿ[<2f<ÿ1YÿJFF<2EÿZEYÿg2:ÿh5:<ÿiY;3ÿLjkG533=
                        c;<ÿO<E15A5:21<ÿYAÿWYY4ÿ01234536ÿ829ÿ2112:;<4=>?5@536ÿA<<ÿBCDDÿE<:<5F1ÿ3GHI<E
                        JKLMNOPQRQQSDCUÿIVÿN<A<342319ÿ0V36<312ÿJWXÿ0V36<312ÿOYEFYE215Y3Xÿ0V36<312ÿOEYF
                        ZEY1<:15Y3Xÿ[[O=ÿ>J112:;H<319\ÿ]ÿCÿO<E15A5:21<ÿYAÿWYY4ÿ01234536U>LjkG533XÿiY;3UÿA5@<4ÿIV
                        0V36<312ÿJWXÿ0V36<312ÿOEYFÿZEY1<:15Y3Xÿ[[OXÿ0V36<312ÿOYEFYE215Y3XÿTSÿKLceL^ÿAYE
                        [<2f<ÿ1YÿJFF<2EÿZEYÿg2:ÿh5:<ÿ_2623ÿ^2E<9;=ÿc;<ÿO<E15A5:21<ÿYAÿWYY4ÿ01234536ÿ829
                        2112:;<4=>?5@536ÿA<<ÿBCDDÿE<:<5F1ÿ3GHI<EÿJKLMNOPQRQSDTDUÿIVÿN<A<342319ÿ0V36<312
                        JWXÿ0V36<312ÿOYEFYE215Y3Xÿ0V36<312ÿOEYFÿZEY1<:15Y3Xÿ[[O=ÿ>J112:;H<319\ÿ]ÿCÿO<E15A5:21<
                        YAÿWYY4ÿ01234536U>^2E<9;Xÿ_2623UÿA5@<4ÿIVÿ0V36<312ÿJWXÿ0V36<312ÿOEYFÿZEY1<:15Y3Xÿ[[OX
                        0V36<312ÿOYEFYE215Y3lÿKLceL^0ÿL_NM_MNÿW_J^cMN=ÿ0563<4ÿIVÿN591E5:1ÿiG46<ÿiY;3
                        J=ÿ_Y99ÿY3ÿCCC̀QR̀D=ÿ>O0WUÿ>M31<E<4\ÿCCC̀QR̀DRDU
  CCR̀mR̀DRD         aCÿKLceL^ÿAYEÿ[<2f<ÿ1Yÿ?5@<ÿ0GEP_<F@VÿnE5<Aÿ53ÿLFFY9515Y3ÿ1YÿZ<34536ÿKY15Y3ÿ1YÿN59H599
                        YAÿ0V36<312ÿN<A<342319ÿIVÿZ@25315AA9ÿg<3EVÿgY@VA5<@4Xÿc2E2ÿgY@VA5<@4=ÿ>J112:;H<319\ÿ]ÿC
                        Md;5I51ÿJU>0123@<VXÿo<f53Uÿ>M31<E<4\ÿCCR̀mR̀DRDU
  CRD̀CR̀DRD         aRÿNY:b<1ÿc<d1ÿL_NM_\ÿ_<\ÿaCÿKLceL^ÿAYEÿ[<2f<ÿ1Yÿ?5@<ÿ0GEP_<F@VÿnE5<Aÿ53ÿLFFY9515Y3ÿ1Y
                        Z<34536ÿKY15Y3ÿ1YÿN59H599ÿYAÿ0V36<312ÿN<A<342319ÿIVÿZ@25315AA9ÿg<3EVÿgY@VA5<@4Xÿc2E2
                        gY@VA5<@4=ÿ>J112:;H<319\ÿ]ÿCÿMd;5I51ÿJU>0123@<VXÿo<f53UÿA5@<4ÿIVÿg<3EVÿgY@VA5<@4Xÿc2E2
                        gY@VA5<@4lÿKLceL^ÿL_NM_MNÿW_J^cMNÿAYEÿ6YY4ÿ:2G9<ÿ9;Y83=ÿ0563<4ÿIVÿN591E5:1
                        iG46<ÿiY;3ÿJ=ÿ_Y99ÿY3ÿCRC̀R̀D=ÿ>O0WUÿ>M31<E<4\ÿCRD̀CR̀DRDU
  CRD̀CR̀DRD         amÿ0p__MZ[qÿ1YÿKY15Y3ÿE<ÿRaÿKLceL^ÿ1YÿN59H599ÿO29<ÿA5@<4ÿIVÿZ@25315AA9ÿg<3EV
                        gY@VA5<@4Xÿc2E2ÿgY@VA5<@4=ÿ>J112:;H<319\ÿ]ÿCÿMd;5I51ÿCU>O0WUÿ>M31<E<4\ÿCRD̀CR̀DRDU
  CRD̀CR̀DRD         arÿ0OgMNp[e^WÿL_NM_\ÿecÿe0ÿgM_MnqÿL_NM_MNÿ1;21ÿYE2@ÿ2E6GH<319ÿ85@@ÿFEY:<<4
                        f52ÿsYYHÿY3ÿ?E542VXÿN<:<HI<EÿCQXÿRDRDÿ21ÿS\DDÿJ=KÿOc=ÿM2:;ÿ954<ÿ9;2@@ÿI<ÿ2@@Y11<4
                        18<31Vÿ>RDUÿH53G1<9ÿAYEÿ2E6GH<319Xÿ29ÿ:@2E5A5<4ÿ53ÿ1;59ÿOYGE1j9ÿLE4<EÿY3ÿ^Yf<HI<EÿCtX
                        RDRD=ÿ>NY:=ÿTtU=ÿKY15Y3ÿg<2E536ÿ9<1ÿAYEÿCRC̀QR̀DRDÿDS\DDÿJKÿIVÿsYYHÿh54<Y
                        OY3A<E<3:<ÿI<AYE<ÿN591E5:1ÿiG46<ÿiY;3ÿJ=ÿ_Y99=ÿ0563<4ÿIVÿN591E5:1ÿiG46<ÿiY;3ÿJ=ÿ_Y99ÿY3
                        CRC̀R̀D=ÿ>O0WUÿ>M31<E<4\ÿCRD̀RR̀DRDU
  CRD̀SR̀DRD         aTÿM^c_qÿYAÿJFF<2E23:<ÿIVÿK<623ÿ0:;<54<E<EÿAYEÿN<A<34231ÿO;<fEY3ÿp=0=J=ÿe3:==
                        >0:;<54<E<EXÿK<623Uÿ>M31<E<4\ÿCRD̀SR̀DRDU
  CRC̀rR̀DRD         aaÿKLceL^ÿ1YÿOY3153G<ÿuvwxyz{ÿ}~zvxzyz{ÿN<A<342319jÿKY15Y39ÿ1YÿN59H599ÿIVÿZ@25315AA9
                        g<3EVÿgY@VA5<@4Xÿc2E2ÿgY@VA5<@4=ÿ>OE5:bXÿ01<f<3Uÿ>M31<E<4\ÿCRC̀rR̀DRDU
  CRC̀TR̀DRD         atÿM^c_qÿYAÿJFF<2E23:<ÿIVÿK5:;2<@ÿo@<I23YfÿAYEÿN<A<34231ÿO;<fEY3ÿp=0=J=ÿe3:==
                        >o@<I23YfXÿK5:;2<@Uÿ>M31<E<4\ÿCRC̀TR̀DRDU
  CRC̀aR̀DRD         aQÿL_NM_ÿE<ÿaaÿKLceL^ÿ1YÿOY3153G<ÿuvwxyz{ÿ}~zvxzyz{ÿN<A<342319jÿKY15Y39ÿ1YÿN59H599
                        A5@<4ÿIVÿg<3EVÿgY@VA5<@4Xÿc2E2ÿgY@VA5<@4lÿKLceL^ÿW_J^cMN=ÿecÿe0ÿgM_Mnq
                        L_NM_MNÿ1;21ÿ1;<ÿOY39<31ÿKY15Y3ÿAYEÿOY3153G23:<ÿYAÿg<2E536ÿY3ÿN<A<342319jÿKY15Y3ÿ1Y
                        N59H599ÿ>NY:=ÿaaUÿ59ÿW_J^cMN=ÿLE2@ÿ2E6GH<319ÿ85@@ÿFEY:<<4ÿf52ÿsYYHÿY3ÿKY342VX
                        i23G2EVÿCCXÿRDRCÿ21ÿR\mDÿZ=K=ÿ>KY15Y3ÿg<2E536ÿ9<1ÿAYEÿCC̀CR̀DRCÿDR\mDÿZKÿ53ÿsYYHÿh54<Y
                        OY3A<E<3:<ÿI<AYE<ÿN591E5:1ÿiG46<ÿiY;3ÿJ=ÿ_Y99=Uÿ0563<4ÿIVÿN591E5:1ÿiG46<ÿiY;3ÿJ=ÿ_Y99ÿY3
                        CRC̀aR̀D=ÿ>O0WUÿ>M31<E<4\ÿCRC̀aR̀DRDU
  DCC̀CR̀DRC         aSÿM[MOc_L^eOÿKe^pcMÿM^c_qÿ>3YÿF4Aÿ2112:;<4UÿAYEÿFEY:<<45369ÿ;<@4ÿI<AYE<ÿN591E5:1
                        iG46<ÿiY;3ÿJ=ÿ_Y99\ÿJ11YE3<V9ÿ2FF<2EÿIVÿsYYHÿh54<YÿOY3A<E<3:<=ÿKY15Y3ÿg<2E536ÿ;<@4
                        Y3ÿCC̀CR̀DRCÿE<ÿRaÿKLceL^ÿ1YÿN59H599ÿO29<ÿA5@<4ÿIVÿ0V36<312ÿOEYFÿZEY1<:15Y3Xÿ[[OX
                        0V36<312ÿOYEFYE215Y3XÿmCÿKLceL^ÿ1YÿN59H599ÿ\JH<34<4ÿOYHF@2531ÿA5@<4ÿIVÿO;<fEY3
                        p=0=J=ÿe3:=ÿJ6EGH<31ÿH24<ÿIVÿ211YE3<V9ÿ234ÿH211<Eÿ59ÿ12b<3ÿG34<Eÿ24f59<H<31=ÿ>OYGE1
11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                          .154
01213435                Case MDL No. 3004 Document6789ÿ
                                                   1-9 ÿFiled
                                                        618 ÿ04/07/21
                                                              8  Page 10 of 31
                012345146789:ÿ<:=>?3@9?8Aÿ789:B<:=>?3@9?8CD31EFG9=3G459FH3IAÿJKLMNLLMOPQRS
                T243=11E8UH9ÿ95:451E6ÿN6JVÿ2FDFSÿT243=11E8UH9ÿ1UE1E6ÿJ6JVÿ2FDFSÿTW12G5XÿYZ14?6ÿYFÿ[3GZES
                T\221:4:U=1ÿ]34ÿ<Z:8U58]]6ÿ^51I1Uÿ_FÿY48=?ST\221:4:U=1ÿ]34ÿW1]1UE:U56ÿ̀3aUÿYFÿbcdG8UUS
                TY^[SÿT_U5141E6ÿVKeKKeNVNKS
  VKeNKeNVNK OVÿf0\g^Y0h<fÿb0W_0ÿ0_di_^fÿ]34ÿjPÿTkbfhbgÿl_\0hg[SÿmXÿ^XUH1U5:ÿ\[A
                ^XUH1U5:ÿY34234:583UAÿ^XUH1U5:ÿY432ÿ<4351=583UAÿ77Yÿ]34ÿ243=11E8UH9ÿa1ZEÿ3UÿKeKKeNK
                =3G45ÿ41234514ÿ789:ÿ<:=>?3@9?8ÿm1]341ÿ̀GEH1ÿ̀3aUÿ\Fÿ0399FÿTY^[SÿT_U5141E6ÿVKeNNeNVNKS
  VNeVQeNVNK OKÿf0\g^Y0h<fÿ3]ÿjPÿTkbfhbgÿl_\0hg[Sÿa1ZEÿ3UÿKeKKeNKÿm1]341ÿ̀GEH1ÿ̀3aUÿ\Fÿ0399F
                Y3G45ÿ01234514ef4:U9=48m14ÿ789:ÿ<:=>?3@9?8Aÿ789:B<:=>?3@9?8CD31EFG9=3G459FH3IAÿJKLM
                NLLMOPQRFÿf4:U9=4825ÿD:Xÿm1ÿI81@1Eÿ:5ÿ5a1ÿ=3G45ÿ2GmZ8=ÿ514D8U:Zÿ34ÿ2G4=a:91Eÿ5a43GHaÿ5a1
                Y3G45ÿ01234514ef4:U9=48m14ÿm1]341ÿ5a1ÿE1:EZ8U1ÿ]34ÿ01Z1:91ÿ3]ÿf4:U9=4825ÿ019548=583UFÿ\]514
                5a:5ÿE:51ÿ85ÿD:Xÿm1ÿ3m5:8U1Eÿ5a43GHaÿ<\Y_0Fÿ01E:=583Uÿ01nG195ÿEG1ÿJeKeNVNKFÿ01E:=51E
                f4:U9=4825ÿW1:EZ8U1ÿ915ÿ]34ÿJeKKeNVNKFÿ01Z1:91ÿ3]ÿf4:U9=4825ÿ019548=583Uÿ915ÿ]34ÿReKVeNVNKF
                TY^[SÿT_U5141E6ÿVNeVQeNVNKS

                                                    opqrsÿuvwxyzvÿqv{|vw
                                                        }w~{~z|y{ÿsvzvy|
                                                     VLeVOeNVNKÿKN6Nj6Lj
                                opqrsÿy{2:548=?ZG]] qyv{|ÿqv
                                vzwy|y{ W3=?15ÿ012345uv~wzÿqwy|vwy~K6NVM=IMVVKjRM`\0
                                y~vÿo~vP               q|         VFPV




11!"1!#$#%19&'()*+,-+4.044.-3-*/5/45                                     54154
    Case: Case
          1:20-cv-00165-JAR
               MDL No. 3004 Doc.
                            Document
                                 #: 1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                       Page:
                                                          Page
                                                             1 of 11
                                                                  6 PageID
                                                                     of 31 #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

 Henry Holyfield and Tara Holyfield,
                                                   33rd Judicial Circuit Court
                       Plaintiffs,
                                                   Scott County, Missouri
        v.                                         Cause No. 20SO-CV00885

 Chevron U.S.A. Inc., Syngenta Crop                U.S.D.C. Case No.:
 Protection, LLC, Syngenta Corporation, and        1:20-cv-00165
 Syngenta AG

                       Defendants.


                                     NOTICE OF REMOVAL

       Defendants Chevron U.S.A. Inc., Syngenta Crop Protection, LLC, Syngenta Corporation,

and Syngenta AG remove the above-captioned matter from the Circuit Court of Scott County,

Missouri, bearing case number 20SO-CV00885 (the “Circuit Court Action”), to the United States

District Court for the Eastern District of Missouri pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

In further support of removal, Defendants state as follows:

                                        BACKGROUND

       1.      Plaintiffs Henry Holyfield and Tara Holyfield filed their Petition on July 22, 2020,

asserting common-law personal injury claims. Plaintiffs allege that Mr. Holyfield was exposed to

an herbicide manufactured and/or sold by Defendants, which allegedly caused or contributed to

his diagnosis of Parkinson’s disease.

       2.      At the moment, no Defendant has been served with the Petition. However,

Defendants received a copy of the Petition on July 24, 2020.
    Case: Case
          1:20-cv-00165-JAR
               MDL No. 3004 Doc.
                            Document
                                 #: 1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                       Page:
                                                          Page
                                                             2 of 12
                                                                  6 PageID
                                                                     of 31 #: 2




                                               JURISDICTION

        3.       This action is removable pursuant to 28 U.S.C. §§ 1441 and 1446 because diversity

jurisdiction exists under 28 U.S.C. § 1332.

        A.       Amount in Controversy.

        4.       The alleged injury in this action is Parkinson’s disease, which is a degenerative

neurological condition that can significantly impair a person’s quality of life. Plaintiffs are seeking

monetary damages for “past and future physical pain, mental and emotional distress[,] … past and

future loss of wages and/or earning capacity[,] and … medical expenses for medical treatment,

medication and medical devices.” See Pet. ¶¶ 27, 33, 40, 50, 54. Plaintiffs are also seeking

punitive damages. Id. ¶¶ 28, 34, 41, 51, 55.

        5.       Such damages, if awarded, would surely exceed $75,000.00, exclusive of interest

and costs.

        B.       Diversity of Citizenship.

        6.       Plaintiffs’ Petition states that they are each residents and citizens of Missouri. See

id. ¶¶ 1, 2.

        7.       Defendant Chevron U.S.A. Inc. is a Pennsylvania corporation with its principal

place of business at 6001 Bollinger Canyon Road, San Ramon, CA.

        8.       Defendant Syngenta Crop Protection, LLC is a Delaware limited liability company

with its principal place of business at 410 Swing Road Greensboro, NC 27409. 1

        9.       Defendant Syngenta Corporation is a Delaware corporation with its principal place

of business at 3411 Silverside Road, Wilmington, DE.



1
    Plaintiffs’ allegation that Syngenta Crop Protection, LLC’s “principal office address [is] at 1209 Orange Street,
    Wilmington, Delaware,” id. ¶ 5, is incorrect. This mistake has no effect on the availability of diversity
    jurisdiction or on Defendants’ removal rights.


                                                          2
    Case: Case
          1:20-cv-00165-JAR
               MDL No. 3004 Doc.
                            Document
                                 #: 1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                       Page:
                                                          Page
                                                             3 of 13
                                                                  6 PageID
                                                                     of 31 #: 3




        10.     Defendant Syngenta AG is a foreign corporation with its principal place of business

in Basel, Switzerland.

        11.     There is complete diversity because no defendant is a citizen of Missouri.

                                              VENUE

        12.     Removal is made to this Court in accordance with 28 U.S.C. §§ 1441(a) and

1446(a). Venue is proper in this district because the action is currently pending in the Circuit

Court of Scott County, Missouri, which is within the Eastern District of Missouri.

                                 TIMELINESS AND CONSENT

        13.     Although no Defendant has been served with the Petition, they received a copy of

it on July 24, 2020.

        14.     This removal has been timely filed within thirty days of Defendants’ receipt of the

Petition, in accordance with 28 U.S.C. § 1446(b)(1).

        15.     All defendants have joined in this removal pursuant to 28 U.S.C. § 1446(b)(2)(A).

                                             NOTICE

        16.     In compliance with 28 U.S.C. § 1446(a) and Local Rule 2.03, Defendants attach to

this Notice of Removal a copy of the complete file from the Circuit Court Action and the current

Circuit Court docket sheet. See attached Exhibit A.

        17.     In compliance with 28 U.S.C. § 1446(d), Defendants will file and serve notice of

this removal to Plaintiffs, and will file a copy of this notice with the clerk of the Circuit Court of

Scott County, Missouri.

                OTHER PROCEDURAL MATTERS AND REQUIREMENTS

        18.     Nothing in this Notice of Removal shall be interpreted to waive Defendant’s right

to assert any defense, counterclaim, affirmative matter, and/or motions that are otherwise available

to it without limitation.

                                                  3
   Case: Case
         1:20-cv-00165-JAR
              MDL No. 3004 Doc.
                           Document
                                #: 1 Filed:
                                     1-9 Filed
                                            07/29/20
                                                04/07/21
                                                      Page:
                                                         Page
                                                            4 of 14
                                                                 6 PageID
                                                                    of 31 #: 4




       19.     No admission of any fact, allegation, claim or wrongdoing relating to the Petition

is intended by this Notice of Removal.

       20.     Defendants reserve the right to submit additional evidence in support of the Notice

of Removal, including, but not limited to, any evidence that may be necessary to address or refute

any contentions set forth in a motion to remand.

       21.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11 and 28 U.S.C. §

1446(a).

       WHEREFORE, Defendants respectfully remove this action to this Court from the Circuit

Court of Scott County, Missouri.




                                                   4
   Case: Case
         1:20-cv-00165-JAR
              MDL No. 3004 Doc.
                           Document
                                #: 1 Filed:
                                     1-9 Filed
                                            07/29/20
                                                04/07/21
                                                      Page:
                                                         Page
                                                            5 of 15
                                                                 6 PageID
                                                                    of 31 #: 5




DATED: July 29, 2020                     Respectfully submitted,



/s/ Michael J. Nester                         /s/ Joseph C. Orlet (with consent)
Michael J. Nester, # 4914MO                   Joseph C. Orlet, # 37732
                                              Bryan Hopkins, # 90966
DONOVAN ROSE NESTER P.C.
15 North 1st Street, Suite A                  HUSCH BLACKWELL LLP
Belleville, IL 62220                          190 Carondelet Plaza, Suite 600
(618) 212-6500 (Tel.)                         St. Louis, Missouri 63105
(618) 212-6501 (Fax)                          (314) 480-1500 (Tel.)
mnester@drnpc.com                             (314) 480-1505 (Fax)
                                              Joseph.Orlet@huschblackwell.com
Leslie M. Smith, P.C. (pro hac vice           Bryan.Hopkins@huschblackwell.com
forthcoming)
Bradley H. Weidenhammer, P.C. (pro hac        Megan Ann Scheiderer (pro hac vice
vice forthcoming)                             forthcoming)
KIRKLAND & ELLIS LLP                          HUSCH BLACKWELL LLP
300 North LaSalle                             4801 Main Street, Suite
Chicago, IL 60654                             1000 Kansas City, MO 64112
(312) 862-2000 (Tel.)                         (816) 983-8295 (Tel.)
(312) 862-2200 (Fax)                          (816) 983-8080 (Fax)
                                              megan.scheiderer@huschblackwell.com
Mike Brock, P.C. (pro hac vice forthcoming)
Edwin John U, P.C. (pro hac vice              Attorneys for Defendant Chevron U.S.A. Inc.
forthcoming)
Ragan Naresh, P.C. (pro hac vice
forthcoming)
KIRKLAND & ELLIS LLP
1301 Pennsylvania Ave. N.W.
Washington, D.C. 20004
(202) 389-5000 (Tel.)
(202) 389-5200 (Fax)

Attorneys for Defendants Syngenta Crop
Protection, LLC, Syngenta Corporation, and
Syngenta AG




                                              5
    Case: Case
          1:20-cv-00165-JAR
               MDL No. 3004 Doc.
                            Document
                                 #: 1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                       Page:
                                                          Page
                                                             6 of 16
                                                                  6 PageID
                                                                     of 31 #: 6




                                CERTIFICATE OF SERVICE

        I, Michael J. Nester, an attorney, on oath hereby certify that on July 29, 2020, I
electronically filed the foregoing, DEFENDANTS’ NOTICE OF REMOVAL, with the Clerk of
the United States District Court, Eastern District of Missouri, Southeastern Division, using the
Court’s ECF filing system. Additionally, I further certify that a copy of the foregoing instrument,
DEFENDANTS’ NOTICE OF REMOVAL, was also served upon the attorneys of record of all
parties to the above-styled case by enclosing same in an envelope addressed to such attorneys at
their business address as disclosed by the pleadings of record herein, with postage duly prepaid
and by depositing said envelopes in a U.S. Post Office Mail Box in Belleville, Illinois.

Steven E. Crick
Kevin D. Stanley
221 W. Lexington, Suite 400
Independence, MO 64050
kbm@hfmlegal.com
sec@hfmlegal.com
kds@hfmlegal.com

John P. Heisserer
160 S. Broadview Street
Fourth Floor
Cape Girardeau, MO 63703
jheisserer@capelawfirm.com

Attorneys for Plaintiffs



                                             /s/ Michael J. Nester
                                             Attorney for Defendants Syngenta Crop Protection,
                                             LLC, Syngenta Corporation, and Syngenta AG




                                                6
Case: 1:20-cv-00165-JAR
       Case MDL No. 3004Doc.
                         Document
                             #: 1-1 1-9
                                    Filed:Filed
                                           07/29/20
                                                04/07/21
                                                      Page:
                                                         Page
                                                            1 of17
                                                                 15ofPageID
                                                                      31    #: 7




                 EXHIBIT A
                 Case: 1:20-cv-00165-JAR
                        Case MDL No. 3004Doc.
                                          Document
                                              #: 1-1 1-9
                                                     Filed:Filed
                                                            07/29/20
                                                                 04/07/21
                                                                       Page:
                                                                          Page
                                                                             2 of18
                                                                                  15ofPageID
                                                                                       31    #: 8


                                                                                                                       Search for Cases by: Select Search Method...

Judicial Links    |   eFiling    |   Help   |   Contact Us     |   Print                                                      GrantedPublicAccess    Logoff MICHAEL_NESTER

                      20SO-CV00885 - HENRY J HOLYFIELD ET AL V CHEVRON USA, INC. ET AL (E-CASE)


                                                This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                                                Sort Date Entries:        Descending                   Display Options: All Entries
Click here to Respond to Selected Documents                                                       Ascending


 07/22/2020               Filing Info Sheet eFiling
                                Filed By: STEVEN EDWARD CRICK
                          Note to Clerk eFiling
                          Service instructions will be provided at a later date.
                            Filed By: STEVEN EDWARD CRICK
                          Pet Filed in Circuit Ct
                          PETITION.
                            Filed By: STEVEN EDWARD CRICK
                            On Behalf Of: HENRY J. HOLYFIELD, TARA HOLYFIELD
                          Judge Assigned
                          Case is assigned to Honorable David A Dolan.
Case.net Version 5.14.0.17                                                     Return to Top of Page                                                     Released 11/25/2019
                                                                                        Electronically Filed - Scott - July 22, 2020 - 08:52 AM
     Case: 1:20-cv-00165-JAR
            Case MDL No. 3004Doc.
                              Document
                                  #: 1-1 1-9
                                         Filed:Filed
                                                07/29/20
                                                     04/07/21
                                                           Page:
                                                              Page
                                                                 3 of19
                                                                      15ofPageID
                                                                           31    #: 9
                                                                     20SO-CV00885

               IN THE CIRCUIT COURT OF SCOTT COUNTY, MISSOURI


HENRY HOLYFIELD                                 )
68 Natchez Trace                                )
Scott City, MO 63780                            )
                                                )
And                                             )
                                                )
TARA HOLYFIELD                                  )
68 Natchez Trace                                )
Scott City, MO 63780                            )     CASE NO.
                                                )
                      Plaintiffs,               )
v.                                              )
                                                )
CHEVRON U.S.A. INC.                             )
Serve Registered Agent                          )
Prentice-Hall Corp. System                      )
221 Bolivar Street                              )
Jefferson City, MO 65101                        )
                                                )
And                                             )
                                                )
SYNGENTA CROP PROTECTION, LLC                   )
Serve Registered Agent:                         )
CT Corporation System                           )
120 South Central Avenue                        )
Clayton, MO 63105                               )
                                                )
And                                             )
                                                )
SYNGENTA CORPORATION                            )
Serve Registered Agent                          )
CT Corporation System                           )
120 South Central Avenue                        )
Clayton, MO 63105                               )
                                                )
And                                             )
                                                )
SYNGENTA AG                                     )
Serve at:                                       )
P.O. Box CH-4002                                )
Basel, Switzerland                              )
                                                )
                      Defendants.               )
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            4 of 20
                                                                 15 of
                                                                    PageID
                                                                       31 #: 10




                                             PETITION

         Plaintiffs, Henry Holyfield and Tara Holyfield, bring this cause of action against

defendants Chevron U.S.A. Inc. (“Chevron”), Syngenta Crop Protection, LLC (“Syngenta Crop

Protection”), Syngenta Corporation (“Syngenta Corp.”), and Syngenta AG (“Syngenta AG”) for

personal injuries and damages suffered.

                                              PARTIES

         1.      Plaintiff Henry Holyfield is a resident and citizen of the State of Missouri.

         2.      Plaintiff Tara Holyfield is a resident and citizen of the State of Missouri.

         3.      Plaintiff Henry Holyfield and Plaintiff Tara Holyfield were married on November

29, 2014, and are currently married.

         4.      Defendant Chevron is a California corporation with its principal place of business

at 6001 Bollinger Canyon Road, San Ramon, California. Defendant Chevron can be served

through its registered agent at the address listed in the caption above.

         5.      Defendant Syngenta Crop Protection is a Delaware limited liability company with

its principal office address at 1209 Orange Street, Wilmington, Delaware. Defendant Syngenta

Crop Protection can be served through its registered agent at the address listed in the caption

above.

         6.      Defendant Syngenta Corp. is a Delaware corporation with its principal place of

business at 3411 Silverside Road, Suite 100, Shipley Building, Wilmington, Delaware.

Defendant Syngenta Corp. can be served through its registered agent at the address listed in the

caption above.

         7.      Defendant Syngenta AG is a foreign corporation with its principal place of

business in Basel, Switzerland. Defendant Syngenta AG can be served through the procedures




                                                   2
                                                                                                   Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            5 of 21
                                                                 15 of
                                                                    PageID
                                                                       31 #: 11




set forth in the Convention on Service Abroad of Judicial and Extrajudicial Documents in Civil

or Commercial Matters.

       8.      Defendants designed, developed, manufactured, marketed and/or sold the

herbicide product N, N’-dimethyl-4-4’ dipyridinium dichloride, also known as methyl viologen

or paraquat (“paraquat”).

                                  JURISDICTION AND VENUE

       9.      This Court has jurisdiction over defendant Chevron pursuant to §506.500.

Defendant Chevron, its subsidiaries, predecessors and/or assigns transacted business and/or

committed tortious acts within this state. Defendant Chevron, its subsidiaries, predecessors

and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold paraquat for

use in the State of Missouri. Defendant Chevron, its subsidiaries, predecessors and/or assigns

placed the defective and harmful product paraquat into the stream of commerce, sold said

product for use, transacted business and committed tortious acts in the State of Missouri from

which Plaintiffs’ claims arose.

       10.     This Court has jurisdiction over defendant Syngenta Crop Protection pursuant to

§506.500. Defendant Syngenta Crop Protection, its subsidiaries, predecessors and/or assigns

transacted business and/or committed tortious acts within this state. Defendant Syngenta Crop

Protection, its subsidiaries, predecessors and/or assigns designed, manufactured, licensed,

marketed, distributed and/or sold paraquat for use in the State of Missouri. Defendant Syngenta

Crop Protection, its subsidiaries, predecessors and/or assigns placed the defective and harmful

product paraquat into the stream of commerce, sold said product for use, transacted business and

committed tortious acts in the State of Missouri from which Plaintiffs’ claims arose.




                                                3
                                                                                                        Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            6 of 22
                                                                 15 of
                                                                    PageID
                                                                       31 #: 12




       11.     This Court has jurisdiction over defendant Syngenta Corp. pursuant to §506.500.

Defendant Syngenta Corp., its subsidiaries, predecessors and/or assigns transacted business

and/or committed tortious acts within this state. Defendant Syngenta Corp., its subsidiaries,

predecessors and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold

paraquat for use in the State of Missouri.             Defendant Syngenta Corp., its subsidiaries,

predecessors and/or assigns placed the defective and harmful product paraquat into the stream of

commerce, sold said product for use, transacted business and committed tortious acts in the State

of Missouri from which Plaintiffs’ claims arose.

       12.     This Court has jurisdiction over defendant Syngenta AG pursuant to §506.500.

Defendant Syngenta AG, its subsidiaries, predecessors and/or assigns transacted business and/or

committed tortious acts within this state. Defendant Syngenta AG, its subsidiaries, predecessors

and/or assigns designed, manufactured, licensed, marketed, distributed and/or sold paraquat for

use in the State of Missouri. Defendant Syngenta AG, its subsidiaries, predecessors and/or

assigns placed the defective and harmful product paraquat into the stream of commerce, sold said

product for use, transacted business and committed tortious acts in the State of Missouri from

which Plaintiffs’ claims arose.

       13.     Venue is proper pursuant to §508.010 RSMO, in that Plaintiff Henry Holyfield

was first injured and as a result of the wrongful acts of defendants through exposure to paraquat

in Scott County, Missouri.

                                    NATURE OF THE CASE

       14.     From approximately 1965 through 1975, Plaintiff Henry Holyfield worked as an

agricultural aircraft laborer assisting in, among other things, the business of aerial application of

pesticides (“crop dusting”).



                                                   4
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            7 of 23
                                                                 15 of
                                                                    PageID
                                                                       31 #: 13




        15.     In the course of his work, Plaintiff Henry Holyfield was exposed to paraquat

being applied by crop dusting.

        16.     Exposure to paraquat can cause disease in humans, including the development of

Parkinson’s disease and/or Parkinsonism

        17.     The exposure to paraquat caused, or contributed to cause, Plaintiff Henry

Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        18.     At all times relevant to this case, Plaintiff Henry Holyfield was unaware of that

exposure to paraquat could cause development of disease such as Parkinson’s disease and/or

Parkinsonism.

        19.     Plaintiff Henry Holyfield was diagnosed with Parkinson’s disease on August 5,

2015.

        20.     The nature of Plaintiff Henry Holyfield’s Parkinson’s disease condition did not

come together with its cause being exposure to paraquat until May, 2020.

        21.     Defendants each knew, or should have known, of the hazardous nature of

paraquat both at the time of sale and when Plaintiff Henry Holyfield was exposed to the product

while working as an agricultural aircraft laborer. Notwithstanding, defendants failed to warn of

the defective nature of paraquat and failed to give instructions on safe use of paraquat.

                                        COUNT I
                        Strict Liability in Tort -- Design Defect
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        22.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 21 as if fully set forth herein.

        23.     Defendants designed, marketed, licensed, manufactured, distributed and/or sold

paraquat as described above, within the ordinary course of business.




                                                 5
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            8 of 24
                                                                 15 of
                                                                    PageID
                                                                       31 #: 14




       24.     When Plaintiff Henry Holyfield was exposed to paraquat in his work as an

agricultural aircraft laborer, the product was being used in a manner reasonably anticipated by

defendants.

       25.     At the time of the design, marketing, licensing, manufacture, distribution, and/or

sale of the paraquat Plaintiff Henry Holyfield used, or was exposed to while working as an

agricultural aircraft laborer, said product was in a defective condition unreasonably dangerous

when put to the use anticipated by defendants in that paraquat had the propensity to cause

Parkinson’s disease and/or Parkinsonism.

       26.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, marketed, licensed, distributed and/or sold by defendants, and the failure to warn of

the dangers thereof, caused or contributed to cause Plaintiff Henry Holyfield to develop

Parkinson’s disease and/or Parkinsonism.

       27.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, marketed, licensed, distributed and/or sold by defendants, and the failure to warn of

the dangers thereof, caused or contributed to cause Plaintiff Henry Holyfield to suffer past and

future physical pain, mental and emotional distress. In addition, Plaintiff Henry Holyfield

suffered past and future loss of wages and/or earning capacity and incurred, or will in the future

incur, medical expenses for medical treatment, medication and medical devices.

       28.     The conduct of defendants, in selling a product that they each knew, or should

have known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.




                                                6
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
 Case: 1:20-cv-00165-JAR
         Case MDL No. 3004Doc.
                            Document
                               #: 1-1 Filed:
                                      1-9 Filed
                                             07/29/20
                                                 04/07/21
                                                      Page:
                                                          Page
                                                            9 of 25
                                                                 15 of
                                                                    PageID
                                                                       31 #: 15




        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                        COUNT II
                       Strict Liability in Tort -- Failure to Warn
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        29.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 28 as if fully set forth herein.

        30.     Defendants designed, developed, marketed, licensed, manufactured, distributed,

sold and/or supplied paraquat without adequate instructions on safe use to reduce and/or

eliminate exposure thereto, and/or without instructions or warnings that the paraquat was

dangerous to health and life and caused disease such as Parkinson’s disease and/or Parkinsonism.

        31.     As a result of defendants’ failure to adequately instruct or warn of the dangerous

characteristics of paraquat, the product was defective and unreasonably dangerous when put to

the use reasonably anticipated by defendants.

        32.     The unreasonably dangerous and defective condition of the paraquat designed,

developed, manufactured, marketed, licensaed, distributed, sold and/or supplied by defendants

and the failure to instruct or warn of those dangers, caused or contributed to cause Plaintiff

Henry Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        33.     The unreasonably dangerous and defective condition of paraquat and the failure to

instruct or warn of those dangers, caused or contributed to cause Plaintiff Henry Holyfield to

suffer past and future physical pain, mental and emotional distress. In addition, Plaintiff Henry




                                                 7
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           10 of26
                                                                 15ofPageID
                                                                      31    #: 16




Holyfield suffered past and future loss of wages and/or earning capacity and incurred, or will in

the future incur, medical expenses for medical treatment, medication and medical devices.

        34.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                    COUNT III
                                     Negligence
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        35.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 34 as if fully set forth herein.

        36.     As a designer, developer, manufacturer, marketer distributor. licensor, and/or

seller of paraquat, defendants had a duty to exercise due care and the ordinary, reasonable and

technical skill and competence that is required of processors, distributors, marketers, sellers,

suppliers, licensors, and others in a similar situation, including, without limitation, the duty to

acquire and maintain the knowledge of an expert, in processing, distribution, marketing, sale,

licensing and/or supply of products free from defects and/or latent defects; and the duty to

adequately instruct or warn of product defects and/or hazards, which duty continued even after

the sale of said products.

        37.     Defendants each breached its duty of care in one or more of the following ways:




                                                 8
                                                                                                     Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           11 of27
                                                                 15ofPageID
                                                                      31    #: 17




              a.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without properly testing the product;

              b.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without disclosing the results of testing and studies of

                     paraquat;

              c.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat and paraquat formulations that included an active

                     ingredient that would cause Parkinson’s disease and/or Parkinsonism in

                     persons using the product as intended, such as crop dusting;

              d.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat with false and misleading warnings and instructions;

              e.     Designing, developing, manufacturing, marketing, distributing, licensing

                     and selling paraquat without necessary and adequate warnings, cautionary

                     statements and instructions;

              f.     Failing to disclose the risk of Parkinson’s disease and/or Parkinsonism to

                     users of the product;

              g.     Representing that paraquat was safe for use; and

              h.     In other respects that are unknown at this time but may be determined

                     through discovery in this case.

       38.    Defendants failed to use due care under the circumstances and were thereby

negligent in the performance of their duties owed to Plaintiff Henry Holyfield and others who

used, worked with, or were exposed to paraquat.




                                               9
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           12 of28
                                                                 15ofPageID
                                                                      31    #: 18




        39.     The negligent conduct of defendants caused or contributed to cause Plaintiff

Henry Holyfield to develop Parkinson’s disease and/or Parkinsonism.

        40.     The negligent conduct of defendants caused or contributed to cause Plaintiff

Henry Holyfield to suffer past and future physical pain, mental and emotional distress. In

addition, Plaintiff Henry Holyfield suffered past and future loss of wages and/or earning capacity

and incurred, or will in the future incur, medical expenses for medical treatment, medication and

medical devices.

        41.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                     COUNT IV
                             Breach of Implied Warranty
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        42.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 41 as if fully set forth herein.

        43.     Defendants placed paraquat into the stream of commerce.

        44.     Plaintiff Henry Holyfield was exposed to paraquat designed, manufactured,

licensed, marketed, distributed or sold by defendants.




                                                10
                                                                                                     Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           13 of29
                                                                 15ofPageID
                                                                      31    #: 19




       45.      The use of paraquat and exposure to paraquat experienced by Plaintiff Henry

Holyfield was as intended by defendants and/or was reasonably foreseeable to defendants.

       46.      Defendants knew that persons working with and around paraquat were relying on

the skill and judgment of defendants in the decision to purchase and/or use paraquat.

       47.      By placing paraquat into the stream of commerce, defendants impliedly warranted

that the paraquat was reasonably fit and/or reasonably safe for the intended use of the product,

that the paraquat was of merchantable quality, that it was not defective, and that the paraquat

would function safely as an ordinary user would expect when used as intended or in a reasonably

foreseeable manner and that the product would not cause disease or harm such as Parkinson’s

disease and/or Parkinsonism.

       48.      Defendants breached the implied warranty because the paraquat was not

reasonably fit for its intended use, was not of merchantable quality, was defective and failed to

function safely as an ordinary user would expect when used as intended or in a reasonably

foreseeable manner in that it caused, or contributed to cause, Parkinson’s disease and/or

Parkinsonism.

       49.      The paraquat sold by defendants caused, or contributed to cause, Plaintiff Henry

Holyfield to develop Parkinson’s disease and/or Parkinsonism.

       50.      Defendants breach of implied warranty caused or contributed to cause Plaintiff

Henry Holyfield to suffer past and future physical pain, mental and emotional distress. In

addition, Plaintiff Henry Holyfield suffered past and future loss of wages and/or earning capacity

and incurred, or will in the future incur, medical expenses for medical treatment, medication and

medical devices.




                                               11
                                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           14 of30
                                                                 15ofPageID
                                                                      31    #: 20




        51.     The conduct of defendants, in selling a product that each knew, or should have

known caused Parkinson’s disease and/or Parkinsonism in users of paraquat, demonstrated

deliberate indifference to and conscious disregard for the rights and safety of others such that an

award of punitive damages is appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.

                                     COUNT V
                                 Loss of Consortium
   (Defendants Chevron, Syngenta Crop Protection, Syngenta Corp., and Syngenta AG)

        52.     Plaintiffs incorporate by reference the allegations set forth above in paragraphs 1

to 51 as if fully set forth herein.

        53.     Plaintiff Tara Holyfield is the wife of Henry Holyfield.

        54.     The conduct of defendants Chevron, Syngenta Crop Protection, Syngenta Corp.

and/or Syngenta AG, as described above, caused or contributed to cause Plaintiff Tara Holyfield

to sustain damages as a direct result of the injury to her husband Henry Holyfield.

        55.     The conduct of defendants Chevron, Syngenta Crop Protection, Syngenta Corp.

and/or Syngenta AG, as described above, demonstrated deliberate indifference to and conscious

disregard for the rights and safety of others such that an award of punitive damages is

appropriate in this matter.

        WHEREFORE, Plaintiffs pray for judgment against defendants Chevron U.S.A. Inc.,

Syngenta Crop Protection, LLC, Syngenta Corporation, and Syngenta AG in an amount in excess

of the jurisdictional limit and as determined at trial, for an award of punitive damages, for the

costs of this action and any other relief allowed under Missouri law.


                                                 12
                                                                                      Electronically Filed - Scott - July 22, 2020 - 08:52 AM
Case: 1:20-cv-00165-JAR
        Case MDL No. 3004
                        Doc.
                           Document
                             #: 1-1 Filed:
                                     1-9 Filed
                                           07/29/20
                                                04/07/21
                                                     Page:Page
                                                           15 of31
                                                                 15ofPageID
                                                                      31    #: 21




                    DEMAND FOR JURY TRIAL OF ALL ISSUES

     56.    Plaintiffs demand a trial by jury.

                                           Respectfully submitted,

                                           HUMPHREY, FARRINGTON & McCLAIN, P.C.


                                           /s/ Steven E. Crick
                                           Steven E. Crick            MO Bar #32654
                                           Kevin D. Stanley           MO Bar #48008
                                           221W. Lexington, Suite 400
                                           Independence, MO 64050
                                           Telephone: (816) 836-5050
                                           Facsimile: (816) 836-8966
                                           kbm@hfmlegal.com
                                           sec@hfmlegal.com
                                           kds@hfmlegal.com

                                           and

                                           RICE, SPAETH, SUMMERS & HEISSERER, L.C.
                                           John P. Heisserer          MO Bar #29379
                                           160 S. Broadview Street
                                           Fourth Floor
                                           Cape Girardeau, MO 63703
                                           Telephone: (573) 334-6061
                                           Facsimile: (573) 334-0979
                                           jheisserer@capelawfirm.com

                                           ATTORNEYS FOR PLAINTIFF




                                                 13
